Exhibit 10.4

 

Stellar Acquisition III Inc.
90 Kifi ssias Avenue

Maroussi 15125

Athens, Greece

August 18, 2016

Nautilus Energy Management Corp.

90 Kifi ssias Avenue

Maroussi 15125

Athens, Greece

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter will confirm our agreement that, commencing on the date the
securities of Stellar Acquisition III Inc. (the “Company”) are first listed on
the Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration
Statement on Form S-1 and prospectus filed with the Securities and Exchange
Commission (the “Registration Statement”) and continuing until the earlier of
the consummation by the Company of an initial business combination or the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), Nautilus
Energy Management Corp. (“Nautilus”), an affiliate of certain of our executive
officers, shall make available to the Company, at 90 Kifissias Avenue, Maroussi
15125, Athens, Greece (or any successor location), certain office space,
utilities, and general office, receptionist and secretarial support as may be
reasonably required by the Company. In exchange therefor, the Company shall pay
Nautilus the sum of $10,000 per month on the Listing Date and continuing monthly
thereafter.

 

Nautilus hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind (each, a “Claim”) in or to, and any and all right
to seek payment of any amounts due to it out of, the trust account established
for the benefit of the public shareholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future as a result of, or arising out of, this agreement, which
Claim would reduce, encumber or otherwise adversely affect the Trust Account or
any monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 

  

 

 

  Very truly yours,       STELLAR ACQUISITION III INC.         By: /s/ Prokopios
(Akis) Tsirigakis     Name: Prokopios (Akis) Tsirigakis     Title: co-Chief
Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

NAUTILUS ENERGY MANAGEMENT CORP.

 

By: /s/ George Syllantavos     Name: George Syllantavos     Title: Chief
Executive Officer  

 

[Signature Page to Administrative Services Agreement]

 

 

 

 

 

 

 

